           Case 1:15-cr-00288-NONE-SKO Document 568 Filed 03/31/21 Page 1 of 2


 1   MARTENS AND BRUSSEAU LAW CORP.
     JAMES BRUSSEAU, SBN 314529
 2
     220 S MOONEY BLVD. STE. D
 3   VISALIA, CA 93291
     TEL: 559-372-0942
 4   EMAIL: Legal@mblawcorp.com
     Attorneys for Defendant
 5

 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                           CASE NO. 1:15-CR-00288 NONE-SKO
10
                                   Plaintiff,            STIPULATION TO CONTINUE SENTENCING
11                                                       AND ORDER THEREON
                            v.
12
     JORGE ARREOLA-SERRATO.                              Date:
13                                                       Time:
                                   Defendants.
14

15
             The Defendant Jorge Arreola-Serrato by and through his attorney of record, James Brusseau,
16
     and, KATHLEEN A. SERVATIUS, Assistant United States Attorney, hereby stipulate to continue the
17
     sentencing in this case from April 1, 2021 at 9:30 a.m. until May 13, 2021, at 9:30 a.m.
18
      Dated: March 30, 2021                                  /s/ Kathleen A. Servatius
19                                                           KATHLEEN A. SERVATIUS
20                                                           Assistant United States Attorney

21
     Dated: March 30, 2021                               /s/ James Alan Brusseau
22                                                       Attorney for Jorge Arreola-Serrato

23   ///

24   ///

25

26
27

28

       STIPULATION TO CONTINUE SENTENCING HEARING
                                                         1
30
          Case 1:15-cr-00288-NONE-SKO Document 568 Filed 03/31/21 Page 2 of 2


 1                                                  ORDER
 2          IT IS HEREBY ORDERED that the sentencing hearing in this matter shall be continued from
 3   April 1, 2021 at 9:30 a.m. until May 13, 2021, at 9:30 a.m. No further continuances of this matter will
 4   be granted absent a detailed and compelling showing of good cause.
 5
     IT IS SO ORDERED.
 6

 7      Dated:     March 31, 2021
                                                      UNITED STATES DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE SENTENCING HEARING
                                                        2
30
